          Case 2:19-cv-00022-APG-NJK Document 73 Filed 05/15/20 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     ALBERTO DELARA, et al.,
 8                                                         Case No.: 2:19-cv-00022-APG-NJK
               Plaintiff(s),
 9                                                                        Order
     v.
10                                                                 [Docket Nos. 69, 71]
     DIAMOND RESORTS INTERNATIONAL
11   MARKETING, INC.,
12             Defendant(s).
13         Pending before the Court are Plaintiffs’ motion to compel and motion for sanctions.
14 Docket Nos. 69, 71. The motion practice was filed without a complete meet and confer, which
15 Plaintiffs blame on Defendant’s insistence on instead focusing on their attempt to stay proceedings
16 and to await a ruling on the motion to stay. See Docket No. 69-1 at ¶¶ 2-8, 11-12. It is clear that
17 a rule-compliant meet and confer did not take place, e.g., Local Rule IA 1-3(f), and that one should
18 take place in the circumstances. Accordingly, the motion to compel and motion for sanctions are
19 both DENIED without prejudice.
20         A meet and confer must be scheduled now to take place on May 21, 2020.1
21         IT IS SO ORDERED.
22         Dated: May 15, 2020
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26         1
            The Court does not herein opine on the merits of the motion to stay. In the event the
   motion to stay is granted before the time set for the meet and confer, then it will be deemed
27 automatically vacated. In the event that either the motion to stay is denied or remains pending at
   that time, then the meet and confer must proceed with meaningful discussion as required by the
28 governing rules and case law.

                                                    1
